UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8158


CHARLES DOUGLAS RINER,

                  Petitioner - Appellant,

             v.

LISA EDWARDS, Warden,

                  Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       James C. Turk, Senior
District Judge. (7:07-cv-00455-JCT-MFU)


Submitted:    July 16, 2009                  Decided:   July 28, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Douglas Riner,        Appellant Pro Se.     Donald Eldridge
Jeffrey, III, Assistant       Attorney General, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Charles    Douglas     Riner       seeks    to        appeal   the   district

court’s    order   denying    relief       on    his     28    U.S.C.       § 2254    (2006)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                             See 28 U.S.C.

§ 2253(c)(1) (2006).         A certificate of appealability will not

issue     absent   “a    substantial           showing        of    the     denial     of    a

constitutional     right.”          28    U.S.C.       § 2253(c)(2)          (2006).         A

prisoner     satisfies       this        standard        by        demonstrating          that

reasonable     jurists    would         find    that     any        assessment       of     the

constitutional     claims    by     the    district       court        is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                   See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                   We

have independently reviewed the record and conclude that Riner

has not made the requisite showing.                       Accordingly, we deny a

certificate of appealability and dismiss the appeal.                                 We deny

Riner’s motions for appointment of counsel.                           We dispense with

oral    argument   because        the    facts     and    legal        contentions          are

adequately    presented      in    the     materials          before      the   court       and

argument would not aid the decisional process.

                                                                                  DISMISSED



                                           2